Title: To Thomas Jefferson from John Bannister Gibson, 3 February 1823
From: Gibson, John Bannister
To: Jefferson, Thomas


Dr Sir
Carlisle (Penna)
3 Feb 1823.
General Rogers of this state, who is compiling a biographical dictionary of the men of the revolution, has applied to me for a sketch of the life of my father, the late Col. George Gibson, who I beleive had the pleasure of being among the number of your friends and acquaintances. It will probably be within your recollection that while a Captain in the service of Virginia, (of which I think you were then the Governor) he was employed by that state to effect an arrangement with the Spanish Authorities at New Orleans for a supply of Gunpowder the want of which began to be felt. This commission he executed successfully, and perhaps not without address and personal risque, as Captain Gibson was shortly afterwards promoted to the command of one of the Virginia regiments. I have not seen a notice of this transaction in any history of the revolution—I may not have possessed sufficient merit or dignity to arrest the attention of the historian—nor have I any other knowledge of it, than what I retain from a recollection of incidents apparently those of romance, in his descent of the Mississipia and Ohio, and in his return on foot through the wilderness to Pittsburg, related by him for the fire side amusement of his children; but which, although I was then very young made an impression on my mind among those that will be last effaced. Time has swept away nearly all who were concerned in the matter, and among the survivors you are perhaps the only person at all acquainted with the facts and circumstances connected with it. On this ground I rely on your kindness to the memory of a man of some worth, to pardon me for obtruding on you a request for information in relation to the date of this mission; the causes which gave rise to it; the manner of its execution; and, in short, any matter connected with it, which you may deem worthy of notice. General Rogers work will go to press about the first of June; at which time it will be necessary for me to have the sketch prepared.I propose to furnish also a notice of the late General John Gibson, with the circumstances connected with the celebrated speech of Logan, as I had them from the Generals lips a few months previous to his death. The question with respect to the genuineness of the speech as published in the notes on Virginia, as well as the causes which gave rise to the indian war, has been put at rest: but all the incidents of that war still possess no inconsiderable share of interest; and this may perhaps add a mite to the value of Genl Rogers’ book.In requesting information from you, I am fully sensible how much I trespass on your comfort and ease—the more so, as I discover in your correspondence with Mr Adams, that you do not write without a painful effort; but it is with great pleasure I  observe that time, although attended with its usual train of bodily infirmities, has been unable to effect anything against the sprightliness and vigor of  your mind. It is consoling to us  of middle  age to be convinced by many illustrious examples, that we have at least a chance of encountering old age disarmed of the worst half of its means of annoyance.Believe me sir with sentiments of profound respect and esteemYour obedient ServantJohn Bannister Gibson